—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered May 23, 2000, convicting him of robbery in the first degree (two counts) and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court providently exercised its discretion in denying his request to proceed pro se. The request was untimely and made at an *620advanced stage of the trial, and the defendant failed to set forth a compelling reason for the request (see People v McIntyre, 36 NY2d 10; People v Bell, 234 AD2d 378; People v Walker, 168 AD2d 525, 526).
Moreover, the trial court properly declined to charge petit larceny and assault in the second degree as lesser-included offenses. Viewed in the light most favorable to the defendant, we find that under the facts of this case there is no reasonable view of the evidence which would have supported the submission of these charges (see CPL 300.50; People v Scarborough, 49 NY2d 364, 368; People v Ruggiero, 282 AD2d 765; People v Zayas, 140 AD2d 395).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. S. Miller, J.P., Schmidt, Townes and Crane, JJ., concur.